Citation Nr: 1147347	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before a decision review officer in October 2008.  A transcript of this proceeding is associated with the claims file.  The Veteran requested a hearing before the Board in Washington, DC in a December 2008 written communication, but subsequently withdrew his request for a hearing in a November 2011 written communication. 


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO denied a claim of entitlement to service connection for diabetes mellitus, type II and properly notified the Veteran.  

2.  The evidence associated with the claims file subsequent to the February 2005 rating decision, by itself, or in conjunction with the previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, type II or raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied the Veteran's claim of entitlement to service connection for a diabetes mellitus, type II disability is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the February 2005 rating decision is not new and material and the requirements to reopen the claim of service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the application to reopen, the RO provided the Veteran pre-adjudication notice by letter dated in May 2007.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, as well as post-service treatment records, provided the Veteran an opportunity to testify before the decision review officer, and assisted the Veteran in obtaining evidence, to include attempting to verify the Veteran's assertions regarding exposure to Agent Orange in service.  The Veteran has not been given a VA examination in connection with his claim; however, the duty to provide a medical examination or obtain a medical opinion applies to claims to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material

A claim of service connection for a diabetes mellitus, type II disorder was initially denied by the RO in a February 2005 rating decision.  The February 2005 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In April 2007, the Veteran submitted a statement requesting that the claim of entitlement to service connection for diabetes mellitus, type II be reopened.  The RO accepted that statement as a claim to reopen and such request was denied in the September 2007 rating action on appeal.   

Based on the procedural history outlined above, the issue for consideration is whether new and material evidence has been received to reopen the claim.  In an April 2008 statement of the case, the RO reopened the claim and proceeded to adjudicate the claim on the merits.  The Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening.  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.   

The Veteran's claim of service connection for diabetes mellitus, type II was denied in February 2005.  The evidence associated with the claims file at the time of the February 2005 rating decision included service treatment records, service personnel records, VA outpatient treatment records dated in May 2004 through October 2004, and the Veteran's statements.  Although there was a current disability, the claim of service connection was denied because the Veteran's service treatment records were negative for a diagnosis during service; the post-service outpatient records did not demonstrate a diagnosis within the one year presumptive period following discharge from active duty; and the Veteran's service personnel records did not demonstrate service in the Republic of Vietnam, or any other exposure to Agent Orange.  Service connection was denied because the evidence did not demonstrate that the Veteran's current disorder had its onset in service or within a year of discharge from service, nor did it show a causal relationship to service.

Evidence added to the record since the time of the last final denial in February 2005 includes VA outpatient treatment records dated in April 2006 to June 2007; a response from the Compensation and Pension Policy staff dated in March 2009; a Department of Veterans Affairs Memorandum, a formal finding to verify exposure to Agent Orange, dated in June 2009; statements from the Veteran; a copy of an internet page from the Japan Times "Agent Orange was likely used in Okinawa:  U.S. Vet Board," dated in July 2007; and a copy of an internet page from the Japan Press Weekly, "U.S. is said to have used Agent Orange in Okinawa," dated in October 2008.  

The aforementioned VA outpatient treatment records are new in that they were not previously seen; however, this evidence is not material because it does not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that a diabetes mellitus, type II disorder had its onset in service or within a year of discharge from service, or is causally related to service.  The records could not reasonably substantiate the claim were the claim to be reopened.

Likewise, the response from the Compensation and Pension Policy staff and the Department of Veterans Affairs Memorandum are new in that they were not previously seen; however, this evidence is not material because it does not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that the Veteran was exposed to Agent Orange during service, in either Okinawa, Japan or Fort Knox, Kentucky.  The responses detail VA's attempts to verify the Veteran's claimed exposure to non-tactical use of herbicides in Japan or Fort Knox and found no evidence of exposure to Agent Orange.  Evidence weighing against a claim is not sufficient evidence to reopen such claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  

The record also includes the Veteran's histories and statements indicating Agent Orange exposure due to his location in Okinawa, Japan, during service, where the chemical was allegedly used to clear weeds and grass.  The Veteran's statements are not new as they are cumulative of previously considered statements reflecting histories of in-service Agent Orange exposure which reportedly resulted in the current diabetes.  The literature submitted provides a brief overview of the possible use of Agent Orange in a training area in Okinawa in 1961 and 1962, as well as a story of a veteran whom served in Okinawa that was granted service connection for prostate cancer, and is new, in that it was not previously seen; however, this evidence is not material because it does not tend to establish a previously unestablished fact, namely that this Veteran's diabetes had its onset in service or within a year of discharge from service, is causally related to service, or is aggravated by service.  

In sum, there is still no competent evidence that the diabetes mellitus, type II  disorder is related to service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and the application to reopen is denied.  


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for diabetes mellitus, type II is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


